Citation Nr: 0725975	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  01-07 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits on behalf of his child.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from January 1981 to April 
1984 and from April 1987 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied the appellant's claim of entitlement to 
the apportionment of the veteran's VA disability compensation 
benefits on behalf of the veteran's child, W.  The appellant, 
the veteran's former spouse and the mother of W., perfected 
an appeal of this determination to the Board.

In March 2005, the Board remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development of the record and consideration of 
whether the appellant is entitled to an special apportionment 
of the veteran's compensation benefits on behalf of their 
child, W.  After the completion of the requested action, the 
AMC continued the denial of the claim (as reflected in March 
2007 supplemental statement of the case) and returned the 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The appellant and the veteran were divorced in July 1994; 
the appellant seeks an apportionment of the veteran's 
compensation benefits on behalf of their child, W.

2.  The veteran is in receipt of VA disability compensation 
at a combined rate of 70 percent.

3.  An apportionment of the veteran's disability compensation 
cannot be made to the appellant without causing undue 
financial hardship to the veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
compensation on behalf of his child, W., have not been met.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§  3.450, 3.451, 
3.452, 3.458 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of March 2005 
letters to the appellant and the veteran in which the AMC 
advised them of what evidence was required to substantiate 
the claim and of their and the VA's respective duties for 
obtaining evidence and asked them to submit evidence and/or 
information in their possession to VA.  The Board also notes 
that, in March 2001, the RO requested both the appellant and 
the veteran to provide pertinent income and expense 
information in order to determine if an apportionment of 
compensation benefits is warranted.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the VCAA notice was 
provided to the appellant and veteran after the initial 
adjudication, neither has been prejudiced thereby.  The 
content of the notice that was provided fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only have the 
appellant and the veteran been provided with every 
opportunity to submit evidence and argument with regard to 
the claim and to respond to VA notices, but the actions taken 
by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
and the veteran have been afforded a meaningful opportunity 
to participate effectively in the processing of the claim.  
The Board notes that the March 2005 notice requested each 
party to submit updated financial status information and 
afforded each of them the opportunity to submit any other 
evidence pertinent to the claim.  The veteran submitted 
additional evidence.  The appellant did not respond to that 
request.  The duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  For these reasons, it 
is not prejudicial to the appellant or the veteran for the 
Board to proceed to finally decide this appeal.

With respect to the duty to assist, the appellant and the 
veteran have furnished evidence pertinent to the 
apportionment claim.  Neither the appellant nor the veteran 
has identified any additional pertinent evidence regarding 
the claim.  Thus, the Board finds that the RO/AMC's actions 
comply with the duty to assist requirements.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1).  

II.  Apportionment

Compensation benefits payable to a veteran may be apportioned 
if the veteran is not residing with his or her spouse or his 
or her children and a claim for apportionment is filed for, 
or on behalf of, the spouse or children.  38 U.S.C.A. § 5307; 
38 C.F.R. § 3.450.

A "general" apportionment may be paid if the veteran is not 
residing with his or her spouse or if his or her children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  No apportionment will be made where 
the veteran is providing for dependents.  38 C.F.R. § 3.450.  
The Court has held that it is not necessary for the claimant 
to establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is shown 
to exist but compensation may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents and 
the apportionment claimants.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him while apportionment of less 
than 20 percent of his benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. § 3.451.

In October 2000, the appellant filed a claim for 
apportionment on behalf of the veteran's child, W., who was 
born in June 1985 and was a minor at that time.  The record 
reflects that the veteran has another child, but the 
appellant did not claim an apportionment of the veteran's 
benefits on behalf of that child.  At this time, their child, 
W., has reached the age of 18, and there is no evidence that 
he is currently claimed as the veteran's dependent.

As of March 1993, the veteran was receiving VA compensation 
for multiple service-connected disabilities at a combined 
rate of 70 percent.  The veteran's compensation also included 
an additional amount for his dependents, including the child 
W.  The record reflects that, from October through November 
2000, the veteran received an additional $42 per month for 
the child.  From December 1, 2000 until June 29, 2003, the 
date of W.'s 18th birthday, he received an additional $44 per 
month for the child.  

The appellant and veteran were divorced in July 1994.  Under 
the divorce decree, the appellant was to be the custodial 
parent of their child, W., and the veteran was required to 
pay child support in the amount of $88 per week.  

In April 2001, the appellant submitted a VA Form 20-5655, 
Financial Status Report (FSR), indicating that she had net 
monthly income of $1,490.  She did not indicate that she was 
receiving any monthly payments from the veteran for child 
support.  The appellant reported total monthly expenses of 
$2,880, including $900 for rent or mortgage payment, $400 for 
food, $500 for utilities and heat, and $400 for other living 
and medical expenses.  She also reported about $680 for 
monthly payments on installment contracts and other debts.  
The appellant indicated that the child, W., had cerebral 
palsy with right-sided paralysis and was mentally retarded.  
She noted that she had ongoing medical expenses for the child 
that varied month to month, but did not report any dollar 
amount.  

In April 2001, the veteran submitted a statement indicating 
that he was currently paying court-ordered child support.  
The veteran submitted wage statements indicating that child 
support was being deducted from his wages and showing net 
weekly pay of between $835.70 and $1,158.34 from December 
2000 to March 2001.  He indicated that his current wife 
worked on commission and was paid approximately $1,000 per 
month.  The veteran reported that he lived with his current 
wife and his son, B.  He submitted a statement of a U.S. 
Probation Officer, reflecting that the veteran was sentenced 
in U.S. District Court based on his conviction for failure to 
pay child support.  The veteran was ordered to pay $125.00 
toward the accrued arrearage and to remain current with the 
$352 per month child support payments.  It was noted that the 
veteran had fulfilled his financial obligations since being 
placed on probation in June 2000.    

In April 2005, the veteran submitted an updated FSR 
indicating that he was currently unemployed.  He reported 
being in receipt of VA compensation benefits in the amount of 
$1,280 and indicated that he was paying $88 per week for 
child support.  The veteran also indicated that his spouse 
worked on a commission basis but did not report an income 
amount.  He reported monthly expenses of $1,500.  In an 
accompanying statement, the veteran indicated that he had 
fully paid $13,000 in child support arrearages.  He also 
noted that the child, W., was over age 18 and he was no 
longer receiving additional VA compensation for that child.  
The veteran indicated that he continued to pay $88 per week 
in child support and that W. was the beneficiary of a 
$4,000,000 trust fund and draws from Medicare for his health 
care.  

As noted above, the appellant has not furnished updated 
financial status information.  

The Board has fully reviewed the record and taken into 
consideration the particular financial circumstances of both 
parties.  Having considered the facts of this case and the 
applicable rules and regulations, the Board finds that an 
apportionment of the veteran's compensation benefits is not 
warranted. 

The evidence shows that the veteran was obligated to pay $88 
per week in child support for the child, W.  While he clearly 
had in the past failed to meet this obligation, the evidence 
shows that by April 2001, the veteran had resumed meeting his 
monthly support obligation and was paying toward past owed 
support.  The veteran has indicated that he has fully paid 
all child support arrearages and continues to pay $88 per 
week for W.  During the period of the appeal that the child, 
W., was a minor (prior to June 2003), the $352 per month 
child support obligation was well above the amount the 
veteran received as additional VA compensation for a 
dependent, which was between $42 and $44 per month.  
 
Thus, the evidence shows that the veteran was reasonably 
discharging his responsibility to support his child, W., in 
compliance with the court-ordered child support.  As such, a 
general apportionment pursuant to 38 C.F.R. § 3.450 is not 
warranted.  In order for a special apportionment under 38 
C.F.R. § 3.451 to be granted, the evidence must show that a 
hardship exists on behalf of the dependent but compensation 
may be apportioned between the veteran and his or her 
dependent(s) on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  Although the Board finds that the 
appellant has experienced financial hardship, it is clear 
that apportionment of any of the veteran's VA benefits would 
also create undue hardship for him and his family.

The income and expense information submitted by the appellant 
in April 2001 does show that her expenses exceeded her 
income.  The appellant reported her monthly wages, but failed 
to indicate that she received any court-ordered child support 
for W.  In addition, the veteran submitted updated financial 
information, indicating that W. is the beneficiary of a trust 
fund, which was not reported by the appellant.  As noted 
above, the appellant was given an opportunity to provide 
additional evidence supporting her claim for an 
apportionment.  While the evidence submitted in April 2001 
does indicate financial hardship to the extent that her 
expenses exceed her income, it appears that the information 
provided by the appellant is incomplete and she has failed to 
provide updated and complete financial information that 
clearly demonstrates her financial situation during the 
appeal period.

Furthermore, the Board finds that apportionment of the 
veteran's VA benefits would create a hardship on the veteran.  
During the appeal period, the veteran has been in receipt of 
VA compensation benefits ranging from $1,119 to $1,287 per 
month and he also was employed for several months, but as of 
April 2005, the veteran indicated that he was unemployed.  As 
noted above, the veteran pays $352 per month in child 
support, well above the monthly amount received as additional 
VA compensation for his dependent child, W., prior to his 
turning 18 in June 2003.  Furthermore, the veteran has 
reported he has a spouse and another child to support and 
that his monthly expenses exceed his income by $300.  To 
require the veteran to pay additional support for his child, 
W., in addition to the monthly support he continues to pay 
would strain the veteran's already limited financial means.  
Although, as indicated above, the record shows that that the 
appellant has experienced some financial hardship, it is 
clear that apportionment of any of the veteran's VA benefits 
would also create undue hardship for him and his dependents.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of an apportionment of the veteran's VA benefits and 
the appeal must, therefore, be denied.


ORDER

An apportionment of the veteran's disability compensation 
benefits on behalf of his child, W., is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


